Case 1-19-43829-ess Doc1 Filed 06/20/19 Entered 06/20/19 14:58:32

 

United States Bankruptcy Court for the:

_.. District of
tate}

Case number (known) Chapter

tt Check if this is an

CLERK amended filing

U.S. BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

. RECEIVED - BROOKLYN
Official Form 201

Voluntary Petition for |

    

Individudis*Fiathyg for Bankruptcy 04g

if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more infermation, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

 

 

 

 

 

 

oe , 3 -
1. Debtor's name i hizo Veg f vr es Va { c
2. Ali other names debtor used
in the last 8 years CLERK
Include any assumed names, UST BANKRUPTEY-COURT

 

trade names, and doing business
as names

EASTERN DISTRICT OF NEW YORK
RECEIVED - BROOKLYN

 

3. Debtor's federal Employer ¥ 7-3 4. gx g 7 oO SUE

Identification Number (EIN)

4. Debtor's address Principal place of business Mailing address, if different from principal place
of business

Safle AVEO

Number Street Number Street

silo Kb =o
bsedetgr ff bp May .

City oO Site ZIP Code State ZIP Code
(th Frooe k. lye
Location of principal assets, if different from
principal place of business
cK LAG S

County

 

Number Street

 

 

City State ZIP Code

5. Debtor's website (URL)

 

JA Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership {LLP}
tal Partnership (excluding LLP)
Cl Other. Specify:

6. Type of debtor

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 
Case 1-19-43829-ess Doc1 Filed 06/20/19 Entered 06/20/19 14:58:32

Debtor Case number (rinsan:
Name

A. Check one:
7. Describe debtor's business °

Ll Health Care Business (as defined in 11 U.S.C. § 101(27A))
tal Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
tl Railroad (as defined in 11 U.S.C. § 101(44))
Cl] Stockbroker (as defined in 11 U.S.C. § 104(53A))
tal Commodity Broker (as defined in 11 U.S.C. § 1016)
(J Clearing Bank (as defined in 11 U.S.C. § 781(3))

None of the above

B. Check all that apply:

td Tax-exempt entity (as described in 26 U.S.C. § 501)

Ud Investment company, including hedge fund or pooled investment vehicle (as defined in 14 U.S.C,
§ 80a-3)

iad investment advisor (as defined in 15 U.S.C. § 80b-2fay(11)}

C. NAICS (North American industry Classification System) 4-digit code that bes! describes debtor, See
hilo Aweny uscouris govfourdiqit-national-association-naics-codes .

SELL.

 

8. Under which chapter of the Check one:
Bankruptcy Code is the r
debtor filing? Gl Chapter 7
tel Chapter 9

iff Chapter 11. Check all that apply.

yw Debtor's aggregate noncontingent liquidated debts (excluding debts awed to
insiders or affiliates) are less than $2.725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

id The debtor js a small business debtor as defined in 14 U.S.C. § 101(81D). if the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flaw statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 71 U.S.C. § 1116(1 MB).

id A plan is being filed with this petition.

Lal Accepiances of the plan were solicited prepetition fromm one or more classes of
creditors, in accordance with 71 U.S.C. § 1126¢b).

Cl The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15fd) of the Securities
Exchange Act of 1934. File the Afachment to Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 14 (Official Form 204A} with this form.

Gl The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

Cl Chapter 12

9, Were prior bankruptcy cases Ano
filed by or against the debtor 7__
within the last 8 years? Lad Yes. District . When Case number

if more than 2 cases, attach a ; , |
separate list. District When _. Case number __
MM? DO /Y¥YYY

10. Are any bankruptcy cases Fi vio
pending or being filed by a =
business partner oran cl Yes. Debtor Relationship sennstisinnieiaipusipininsitieiaiestiee nee
affiliate of the debtor? District When

List all cases. If more than 1, MM 7 DD fyYyY¥
ailach a separate list. Case number, if known

 

Official Form 204 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 
Case 1-19-43829-ess Doc1 Filed 06/20/19 Entered 06/20/19 14:58:32

Debtor Case number of incon
Name

11. Why is the case filed in this Check ail that apply:
district? ; / . . ; oo
Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

tl A bankruptcy case conceming debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or have JANo
possession of any real
property or personal property

that needs immediate Why does the property need immediate attention? (Check aif that apply}
attention?

L] Yes. Answer below for each properly that needs immediate attention, Attach additional sheets if needed.

C) tt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What Is the hazard’?

 

LJ it needs te be physically secured or protected from the weather.

Gl it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meal, dairy, produce, or securities-related
assets or other options).

tal Other

 

: “a go
Where is the property? 7 / ? LA roe fp A wx.
N

uniber Streat

 

 

Brawfely pf MEA SI. /
City é State * ZiP Code”

\s the property insured?
Ll No

A Yes. Insurance agency

 

Cortact name

 

Phone

 

Statistical and administrative information

 

 

43. Debtor's estimation of Check one:

available funds tl Funds will be available for distribution to unsecured creditors.

al After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

JA 1-49 Q 1,000-5,000 (2 25,001-50,000
14. Estimated number of (2 50-99 J 5.001-10,000 © 50,001-100,000
OFS C] 100-199 CJ 10,001-25,000 ©) More than 100,006

CJ 200-999

; tl $0-$50,000 JZ $1,000,001-816 miltion (2! $500,000,001-81 billion
1s. Estimated assets C) $50,001-$100,000 CJ $10,000,001-850 mitfion (2 $1,000,000,001-$10 bittion
wd $100,001-9500,000 tl $50.060,001-$100 milion CJ $10.000,000,001-550 bilfian
tel $500,001-31 million ial $100,000,001-S500 mition Gd More than $50 billion

Official Form 204 Voluntary Petition for Non-individuals Filing for Bankruptcy page 3

 

 
Case 1-19-43829-ess Doc1 Filed 06/20/19 Entered 06/20/19 14:58:32

 

 

 

Debtor a Case number Gf keown
Esti fiabiliti ud $0-$80,000 2 $1 ,000.001-$10 milion fl $400,000,004-31 billion
16. Estimated liabilities Qi §50,001-$100,000 Cl $10,000,001-850 million ©] $1,000,000,004-$10 billion
Q) $100,001-$500,000 (a) $50,000,.001-8100 million Gl $10,000,000.001-850 billion
tal $800,001.81 million LJ} $100,000,001-8500 million (a) More than $50 billion

Request for Relief, Declaration, and Signatures

 

 

WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up te
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. $§ 182, 1344, 1519, and 3571.

i7. Declaration and signature of
authorized representative of etifion
debtor P

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

i declare under penalty of perjury that the foregoing is true and correct.

pniChEe( DSKAEC

Signature of authorized representative of debtor Printed name

tite (MEM BER

 

 

 

 

 

 

 

 

 

 

18. Signature of attorney Xx Date
Signature of attorney for debtor MM (DO PyYYYY
Printed name
Fim name
Number Street
City State ZIP Code
Contact phone Emall address
Bar number State

 

Official Form 204 Voluntary Petition for Non-Individuats Filing for Bankruptcy page 4

 
Case 1-19-43829-ess Doc1 Filed 06/20/19 Entered 06/20/19 14:58:32

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

 

DEBTOR(S): / Arve ¢ (On tyre é Ll¢ CASE NO.:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same;

(ii) are spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners;
or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is
included in the property of another estate under 11 U.S.C. § 541(a).]

wm NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
4 THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:
1. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

 

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 
Case 1-19-43829-ess Doc1 Filed 06/20/19 Entered 06/20/19 14:58:32

[OVER]
DISCLOSURE OF RELATED CASES (cont'd)
3. CASENO. oC UDGE: _.. DISTRICT/DIVISION:

 

CASE STILL PENDING: (YES/NO): fifclosed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer te NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:
lam admitted to practice in the Eastern District of New York (Y/N):

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptey case is not related to any case now pending or pending at any

time, except as indicated elsewhere on this form. ABA 22>,
. _

Signature of Debtor’s Attorney Signature of Pro-se Debtor/Petitioner

L221 $5 GF

Mailing Address of Debtor/Petitioner

Bkoovklerd py J || 20 ¥

City, State, Zip Code

S190 heen 1S Ree Cay gone. Cee,

Email Address

4h) 129-5751

Area Code and Telephone Number

 

 

 

 

 

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result.

 
Case 1-19-43829-ess Doc1 Filed 06/20/19 Entered 06/20/19 14:58:32

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

ee ee ee ae ee a ee ee ee ee ae ee te oe ee ee x
In re: Case No.
Chapter
Debtor(s)
---- - x
AFFIRMATION OF FILER(S)

 

All individuals filing a bankruptcy petition on behalf of a pro se debtor(s), must provide the following
information:

 

 

 

a a /
Name of Filer: J cf obo fo edd
Address: ~ Save tb ape iP tte L&E LAE. fu yeh MEY
Email Address:
Phone Number: (rey LAO Sd

 

a
Name of Debtor(s): f Ay Jf L- LOE LO 2S Zlf

CHECK THE APPROPRIATE RESPONSES:
ASSISTANCE PROVIDED TO DEBTOR(S):

\ at PREPARED THE PETITION AND/OR ASSISTED WITH THE PAPERWORK BY DOING
THE FOLLOWING:

 

 

| DID NOT PROVIDE THE PAPERWORK OR ASSIST WITH COMPLETING THE FORMS.

FEE RECEIVED:
ra
/4 WAS NOT PAID.

I WAS PAID.
Amount Paid: $

I/We hereby affirm the information above under the penalty of perjury.

   

Filer’s Signature
Case 1-19-43829-ess Doc1 Filed 06/20/19 Entered 06/20/19 14:58:32

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.

Chapter

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated:

Debtor

 

Joint Debtor

s/
Attorney for Debtor

USBC—44 Rey Ti18
Case 1-19-43829-ess Doc1 Filed 06/20/19 Entered 06/20/19 14:58:32

Chondrite llc.

C/O Brian Goldberg

79-37 Myrtle Ave

Glendale , New York 11385
